53 N.Y.2d 912 (1981)
The People of the State of New York, Respondent,
v.
James L. Boyd, Appellant.
Court of Appeals of the State of New York.
Argued April 3, 1981.
Decided May 12, 1981.
Michael J. Obus and Matthew Muraskin for appellant.
Denis Dillon, District Attorney (Robert M. Nigro and William C. Donnino of counsel), for respondent.
Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER concur.
*913MEMORANDUM.
The order of the Appellate Division should be affirmed for the reasons stated in the memorandum at the Appellate Division (74 AD2d 647).
To make clear our concurrence as to procedure to be followed in future cases, we reiterate the Appellate Division's suggestions that names of prospective witnesses *914 should be obtained from the attorneys outside the presence of the jury and presented to prospective jurors during voir dire without attribution to either party, and that absent a request by defendant the Trial Judge may make no comment concerning defendant's right not to testify.
Order affirmed in a memorandum.